Exhibit 10(i)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made the 25th day of October 2010 (the “Effective Date”),
between PENNS WOODS BANCORP, INC. (“Penns Woods”), a Pennsylvania business
corporation, JERSEY SHORE STATE BANK (“JSSB”), a Pennsylvania banking
institution and wholly owned subsidiary of Penns Woods (Penns Woods and JSSB are
sometimes referred to herein collectively as the “Employer”), and ROBERT J.
GLUNK, an adult individual (“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is presently employed by JSSB as its Vice President of Branch
Administration and Business Development;

 

WHEREAS, it is the desire of JSSB that Executive continue Executive’s
employment, on the terms and conditions set forth herein, in order that the
experience Executive has gained throughout Executive’s career will continue to
be available to JSSB; and

 

WHEREAS, Executive is willing to continue such employment, on the terms and
conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment.  JSSB hereby employs
Executive, and Executive hereby accepts employment with JSSB, on the terms and
conditions set forth in this Agreement.

 

2.                                      Titles and Duties of Executive. 
Executive shall perform and discharge well and faithfully such management and
administrative duties as a senior officer of JSSB as may be assigned to
Executive from time to time by the President and Chief Executive Officer of JSSB
and which are consistent with Executive’s positions set forth in the following
sentence.  Executive shall be employed as the Vice President of Branch
Administration and Business Development of JSSB.  Executive shall report to the
President and Chief Executive Officer of JSSB.  Executive shall devote
Executive’s full time, attention and energies to the business of JSSB during the
Employment Period (as defined in Section 3); provided, however, that this
section shall not be construed as preventing Executive from (a) investing
Executive’s personal assets in enterprises that do not compete with Penns Woods,
JSSB or any of their majority-owned subsidiaries (except as an investor owning
less than 5% of the stock of a publicly-owned company), or (b) being involved in
any civic, community or other activities with the prior approval of the
President and Chief Executive Officer of JSSB.

 

3.                                      Term of Agreement.

 

(a)              This Agreement shall be for a period (the “Employment Period”)
commencing on the Effective Date and ending three years thereafter; provided,
however, that, commencing on the third anniversary of the Effective Date and on
each anniversary thereafter (each an “Annual Renewal Date”), the Employment
Period shall be automatically extended for one (1) additional year from the
applicable Annual Renewal Date, unless JSSB or Executive shall give written
notice of nonrenewal to the other party at least sixty (60) days prior to an
Annual Renewal Date, in which event this Agreement shall terminate at the end of
the then existing Employment Period.  Neither the expiration of the Employment
Period, nor the termination of this Agreement, shall affect the enforceability
of the provisions of Sections 7, 8 and 9.

 

(b)              Notwithstanding the provisions of Section 3(a), this Agreement
shall terminate automatically for Cause (as defined below) upon fifteen (15)
days’ prior written notice (setting forth the section relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide the
basis for termination for Cause) from the Board of Directors of JSSB to
Executive, unless such Cause has been cured within such fifteen (15) day period
(if capable of being cured).  As used in this Agreement, “Cause” shall mean any
of the following:

 

(i)             Executive’s conviction of, or plea of guilty or nolo contendere
to, a felony, a crime of falsehood, or a crime involving moral turpitude, or the
actual incarceration of Executive for a period of at least thirty (30) days;

 

(ii)          Executive’s failure to follow the good faith lawful instructions
of the President and Chief Executive Officer of JSSB, following Executive’s
receipt of written notice of such instructions;

 

(iii)       Executive’s intentional failure to substantially perform Executive’s
duties to, or on behalf of, JSSB, other than a failure resulting from
Executive’s incapacity because of disability;

 

(iv)      Executive’s intentional violation of any law, rule or regulation
(other than traffic violations or similar offenses), Executive’s intentional
violation of any memorandum of understanding or cease and desist order of a
federal or state

 

1

--------------------------------------------------------------------------------


 

banking agency applicable to JSSB, Executive’s intentional violation of any code
of conduct or ethics applicable to officers or employees of JSSB, or Executive’s
intentional violation of any material provision of this Agreement;

 

(v)         dishonesty on the part of the Executive in the performance of
Executive’s duties or conduct on the part of the Executive which, in the
reasonable judgment of the Board of Directors of JSSB, brings public discredit
to Penns Woods or JSSB;

 

(vi)      Executive’s breach of fiduciary duty, in connection with Executive’s
employment hereunder, which involves personal profit or which results in
demonstrable material injury to Penns Woods or JSSB; or

 

(vii)   Executive’s removal or prohibition from being an institution-affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act or by the Pennsylvania
Department of Banking pursuant to state law.

 

If this Agreement is terminated for Cause, Executive’s rights under this
Agreement shall cease as of the effective date of such termination.

 

(c)               Notwithstanding the provisions of Section 3(a) of this
Agreement, this Agreement shall terminate automatically upon Executive’s
voluntary termination of employment (other than for Good Reason), retirement at
Executive’s election, or Executive’s death, and Executive’s rights under this
Agreement shall cease as of the date of such voluntary termination, retirement
at Executive’s election, or death; provided, however, that, if Executive dies
after Executive delivers a Notice of Termination (as defined in Section 5(d)),
the provisions of Section 17(b) shall apply.

 

(d)              Notwithstanding the provisions of Section 3(a), this Agreement
shall terminate automatically upon Executive’s disability and Executive’s rights
under this Agreement shall cease as of the date of such termination; provided,
however, that, if Executive becomes disabled after Executive delivers a Notice
of Termination, Executive shall be entitled to receive all of the compensation
and benefits provided for in, and for the term set forth in, Section 5 of this
Agreement.  For purposes of this Agreement, disability shall mean Executive’s
incapacitation by accident, sickness, or otherwise which renders Executive
mentally or physically incapable of performing the services required hereunder
of Executive for a period of six (6) consecutive months.

 

(e)               Executive agrees that, in the event Executive’s employment
under this Agreement terminates for any reason, Executive shall concurrently
resign as a director of Penns Woods, JSSB and any affiliate of either, if
Executive is then serving as a director of any of such entities.

 

4.                                      Employment Period Compensation.

 

(a)              Salary.  During the Employment Period, Executive shall be paid
a base salary at the rate of $115,432 per year, payable at such times as
salaries are paid to other senior officers of JSSB.  The Board of Directors of
JSSB shall review Executive’s base salary annually and may, from time to time,
in its discretion increase Executive’s base salary.  Any and all such increases
in base salary shall be deemed to constitute amendments to this subsection to
reflect the increased amounts, effective as of the dates established for such
increases by appropriate corporate action.

 

(b)              Discretionary Bonus.  During the Employment Period, Executive
shall be entitled to participate in an equitable manner with other senior
management employees of JSSB in such annual or other periodic bonus programs (if
any) as may be maintained from time to time by JSSB for its senior officers.

 

(c)               Vacation and Sick Leave.  During the Employment Period,
Executive shall be entitled to such paid vacation as may be determined in
accordance with the personnel policies of JSSB from time to time in effect, but
in no event less than three (3) weeks per annum.  During the Employment Period,
Executive shall be entitled to an annual sick leave benefit as may be determined
in accordance with the personnel policies of JSSB from time to time in effect,
but in no event less than forty (40) hours per year.  Executive shall not be
entitled to receive any additional compensation from JSSB for failure to take
all of Executive’s entitled vacation or sick leave time, nor shall Executive be
able to accumulate unused vacation or sick leave time from one year to the next,
unless otherwise provided by the personnel policies of JSSB from time to time in
effect.

 

(d)              Employee Benefit Plans.  During the Employment Period,
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, welfare benefit plan or similar
employee benefit plans or arrangements (including stock option plans, short- or
long-term disability plans, life insurance programs, and health insurance) made
available from time to time to employees of JSSB in accordance with the
provisions of such plans.  The base salary and any bonus payable to Executive
under Section 4 shall be considered covered compensation for purposes of such
plans to the maximum extent permitted by the terms of such plans.  Nothing paid
to Executive under any plan or arrangement presently in effect or made available
in the future shall be deemed to be in lieu of the amounts payable to Executive
pursuant to Section 4(a) hereof.

 

2

--------------------------------------------------------------------------------


 

(e)               Expense Reimbursement.  JSSB shall promptly reimburse
Executive, upon submission of appropriate documentation, for reasonable business
expenses, including travel and reasonable entertainment expenses, incurred by
Executive in accordance with the expense reimbursement policies of JSSB in
effect from time to time.

 

(f)                Automobile. During the Employment Period, JSSB shall provide
Executive with a mid-size automobile selected by JSSB (which shall be owned or
leased by JSSB) for the Executive’s business use (and ancillary personal use). 
JSSB will cover all repairs and operating expenses of said automobile, including
the cost of liability insurance, comprehensive and collision insurance.  Upon
termination of Executive’s employment hereunder for any reason, Executive shall
either immediately return the vehicle to JSSB or purchase the vehicle (or assume
the lease) in accordance with JSSB’s vehicle purchase policy.  Upon request by
JSSB, Executive shall submit to JSSB on a timely basis documentation which
defines the percentage of Executive’s use of the vehicle which was for business
purposes.

 

5.                                      Rights in Event of Termination of
Employment Following a Change in Control.

 

(a)              Benefits.  If a Change in Control (as defined below) shall
occur and concurrently therewith or during a period of twenty-four (24) months
thereafter Executive’s employment hereunder is terminated by JSSB without Cause
(other than for the reasons set forth in Section 3(d)) or by Executive with Good
Reason (as defined below), Executive shall be entitled to receive a lump-sum
cash payment, no later than thirty (30) days following the date of such
termination, in an amount equal to two (2.0) times the sum of (i) Executive’s
annual base salary then in effect (or immediately prior to any reduction
resulting in a termination for Good Reason) and (ii) the average of the last
three (3) annual bonuses paid by JSSB to Executive.

 

(b)              Limitation on Benefits.  Notwithstanding anything in this
section or elsewhere in this Agreement to the contrary, in the event the
payments and benefits payable hereunder to or on behalf of Executive (which the
parties agree will not include any portion of payments allocated to the
non-compete and non-solicitation provisions of Sections 7 and 9 that are
classified as payments of reasonable compensation for purposes of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”)), when added to
all other amounts and benefits payable to or on behalf of Executive, would
result in the loss of a deduction under Code Section 280G, or the imposition of
an excise tax under Code Section 4999, the amounts and benefits payable
hereunder shall be reduced to such extent as may be necessary to avoid such loss
of deduction or imposition of excise tax.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Code
Section 409A and where two or more economically equivalent amounts are subject
to reduction, but payable at different times, such amounts shall be reduced on a
pro-rata basis.  All calculations required to be made under this subsection will
be made by JSSB’s independent public accountants, subject to the right of
Executive’s professional advisors to review the same.  The parties recognize
that the actual implementation of the provisions of this subsection are complex
and agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

 

(c)               Exclusive Remedy.  The amounts payable pursuant to this
Section 5 shall constitute Executive’s sole and exclusive remedy in the event of
the termination of Executive’s employment in accordance with Section 5(a).

 

(d)              Good Reason Defined.  Executive shall be considered to have
terminated employment hereunder for “Good Reason” if such termination of
employment occurs on or within twenty-four (24) months after a Change in Control
and is on account of any of the following actions by JSSB without Executive’s
express written consent:

 

(i)             A material diminution in Executive’s authority, duties or other
terms or conditions of employment as the same exist on the date of the Change in
Control;

 

(ii)          Any reassignment of Executive to a location greater than 50 miles
from the location of Executive’s office on the date of the Change in Control,
unless such new location is closer to Executive’s primary residence than the
location on the date of the Change in Control;

 

(iii)       Any failure to pay Executive any amounts due and owing to Executive
under Section 4 of this Agreement, which constitutes a material breach by JSSB
of this Agreement;

 

(iv)      Any failure to provide Executive with any benefits enjoyed by
Executive under any of JSSB’s retirement or pension, life insurance, medical,
health and accident, disability or other material employee plans in which
Executive participated at the time of the Change in Control or the taking of any
action that would materially reduce any of such benefits in effect at the time
of the Change in Control, except for any reductions in benefits or other actions
resulting from changes to or reductions in benefits applicable to employees
generally;

 

(v)         Any requirement that Executive travel in the performance of
Executive’s duties on behalf of JSSB for a significantly greater period of time
during any year than was required of Executive during the year preceding the
year in which the Change in Control occurred, which results in a material
negative change to Executive in the employment relationship; or

 

3

--------------------------------------------------------------------------------


 

(vi)      Any other material breach of this Agreement.

 

Notwithstanding the foregoing, a termination by Executive shall not be for Good
Reason, unless Executive shall have given JSSB at least ten (10) business days
written notice (a “Notice of Termination”) specifying the grounds upon which
Executive intends to terminate Executive’s employment hereunder for Good Reason
and such notice is received by JSSB within ninety (90) days of the date the
event of Good Reason occurred.  In addition, any action or inaction by JSSB
which is remedied within thirty (30) days following a Notice of Termination
shall not constitute Good Reason for termination hereunder and shall render such
Notice of Termination null and void.

 

(e)               Change in Control Defined.  As used in this Agreement, “Change
in Control” shall mean the occurrence of any one of the following:

 

(i)             (A) a merger, consolidation, or division involving Penns Woods
or JSSB, (B) a sale, exchange, transfer, or other disposition of substantially
all of the assets of Penns Woods or JSSB, or (C) a purchase by Penns Woods or
JSSB of substantially all of the assets of another entity, unless (x) such
merger, consolidation, division, sale, exchange, transfer, purchase or
disposition is approved in advance by 66-2/3% or more of the members of the
Board of Directors of Penns Woods who are not interested in the transaction and
(y) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and of the Board of
Directors of such entity’s parent corporation, if any, are former members of the
Board of Directors of Penns Woods or JSSB;

 

(ii)          a “person” or “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) of 25% or more
of the outstanding shares of common stock of Penns Woods;

 

(iii)       at any time during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of Penns
Woods cease to constitute a majority of such Board (unless the election or
nomination of each new director was approved by a vote of at least 51% of the
directors who were directors at the beginning of such period); or

 

(iv)      any other change in control similar in effect to any of the foregoing
and designated as a change in control by the Board of Directors of Penns Woods
or JSSB.

 

(f)                Notwithstanding the foregoing, to the extent the definition
of “Change in Control” as set forth in Section 5(e) does not amount to a “change
in control event” as defined under Treas. Reg. § 1.409A-3(i)(5), then the
benefits set forth in Section 5(a) shall be paid at the same time and in the
same form as benefits are paid under Section 6(a).

 

6.                                      Rights in Event of Termination of
Employment absent a Change in Control.

 

(a)              Benefits.  In the event that Executive’s employment is
involuntarily terminated by JSSB (other than by reason of Section 3(d)) without
Cause and no Change in Control shall have occurred at the date of such
termination, Executive shall be entitled to receive the following benefits:

 

(i)             JSSB shall continue to pay Executive’s then base salary under
Section 4(a) for the number of full months remaining in the Employment Period as
of the date of termination of employment.  A final pro rated payment shall be
made for any fraction of a month remaining in the Employment Period as of the
date of Executive’s termination of employment.

 

(ii)          For a period of two (2) years following Executive’s termination,
Executive shall be provided, at no charge, with a continuation of health and
medical benefits no less favorable than the health and medical benefits in
effect on the date of termination of the Executive’s employment.  To the extent
such benefits cannot be provided under a plan because Executive is no longer an
employee of JSSB or it is not in JSSB’s best interests to provide such benefits
due to the applicable nondiscrimination requirements set forth in Section 1001
of the Patient Protection and Affordable Care Act, as amended, a dollar amount
equal to the after-tax cost (estimated in good faith by JSSB) of obtaining such
benefits, or substantially similar benefits, shall be paid to the Employee
within thirty (30) days following the date of termination.

 

(b)              Exclusive Remedy.  The amounts payable pursuant to this
Section 6 shall constitute Executive’s sole and exclusive remedy in the event of
involuntary termination of Executive’s employment by JSSB (other than by reason
of Section 3(d)) without Cause in the absence of a Change in Control.

 

(c)               Limitation on Benefits.  Notwithstanding anything herein to
the contrary, to the extent the provisions of Code Section 280G become
applicable to payments or benefits to be provided under this Section 6, the
provisions of Section 5(b) shall apply to such payments or benefits.

 

4

--------------------------------------------------------------------------------


 

7.                                      Covenant Not to Compete.

 

(a)              Executive hereby acknowledges and recognizes the highly
competitive nature of the business of Penns Woods and JSSB and accordingly
agrees, in consideration of this Agreement, including without limitation the
three-year initial term hereof, that, during and for the applicable period set
forth in Section 7(c), Executive shall not:

 

(i)             be engaged, directly or indirectly, either for Executive’s own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly-owned company) or otherwise of any person, firm, corporation, or
enterprise engaged in the banking or financial services business in any county
in the Commonwealth of Pennsylvania in which, at the date of termination of the
Executive’s employment, a branch, office or other facility of Penns Woods, JSSB
or any of their respective majority-owned subsidiaries is located, or in any
county contiguous to such a county, whether located inside or outside of the
Commonwealth of Pennsylvania (the “Non-Competition Area”); or

 

(ii)          provide financial or other assistance to any person, firm,
corporation, or enterprise engaged in the banking or financial services business
in the Non-Competition Area.

 

(b)              It is expressly understood and agreed that, although Executive,
Penns Woods and JSSB consider the restrictions contained in
Section 7(a) reasonable for the purpose of preserving for Penns Woods and JSSB
their goodwill and other proprietary rights, if a final judicial determination
is made by a court or arbitrator having jurisdiction that the time or territory
or any other restriction contained in Section 7(a) is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of
Section 7(a) shall not be rendered void but shall be deemed amended to apply as
to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 

(c)               The provisions of this Section 7 shall be applicable
commencing on the date of this Agreement and ending on one of the following
dates, as applicable:

 

(i)             if Executive voluntarily terminates Executive’s employment
(other than for Good Reason) or Executive’s employment is terminated for Cause
in accordance with the provisions of Section 3(b), one (1) year following the
effective date of termination of employment;

 

(ii)          if Executive becomes entitled to receive the payment set forth in
Section 5(a), one (1) year following the effective date of termination of
employment;

 

(iii)       if Executive’s employment is involuntarily terminated in accordance
with the provisions of Section 3(d) or 6, and Executive actually receives
payments under a disability plan or program maintained by JSSB or severance
payments under Section 6, respectively, the lesser of one (1) year following the
effective date of termination of employment or the period during which such
payments remain in effect;

 

(iv)      if Executive’s employment terminates as a result of delivery of a
notice of nonrenewal by JSSB in accordance with Section 3(a), the ending date of
the then existing Employment Period; or

 

(v)         if Executive’s employment terminates as a result of delivery of a
notice of nonrenewal by Executive in accordance with Section 3(a), one (1) year
following the ending date of the then existing Employment Period.

 

8.                                      Unauthorized Disclosure.  During the
Employment Period and at any time thereafter, Executive shall not, without the
written consent of the Boards of Directors of Penns Woods and JSSB, or a person
authorized thereby, knowingly disclose to any person, other than an employee of
Penns Woods or JSSB, or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of Executive’s
duties hereunder, any material confidential information obtained by Executive
while in the employ of JSSB with respect to Penns Woods’, JSSB’s or any of their
majority-owned subsidiaries’ services, products, improvements, formulas, designs
or styles, processes, customers, methods of business or any business practices
the disclosure of which could be or would be damaging to Penns Woods, JSSB or
any such subsidiary; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent,
or direction of Executive), or any information that must be disclosed as
required by law.

 

9.                                      Nonsolicitation of Customers and
Employees.  Executive hereby agrees that Executive shall not during any period
that Executive is subject to the provisions of Section 7, directly or
indirectly, (i) solicit any customer of Penns Woods, JSSB or any majority-owned
subsidiary of either of them located in the Non-Competition Area for any banking
or financial services business, or (ii) solicit or hire any persons who are
currently or were within six (6) months prior to Executive’s termination date
employees of Penns Woods, JSSB or any majority-owned subsidiary of either of
them.  Executive also agrees that Executive shall not, for the period

 

5

--------------------------------------------------------------------------------


 

described in the preceding sentence, encourage or induce any of such customers
or employees of Penns Woods, JSSB or any majority-owned subsidiary of either of
them to terminate their business relationship with any of such entities.

 

10.                               Remedies.  Executive acknowledges and agrees
that the remedy at law of the Employer for a breach or threatened breach of any
of the provisions of Section 7, 8 or 9 would be inadequate and, in recognition
of this fact, in the event of a breach or threatened breach by Executive of any
of the provisions of Section 7, 8 or 9, it is agreed that the Employer shall be
entitled to, without posting any bond, and the Executive agrees not to oppose
any request of the Employer for, equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction,
or any other equitable remedy which may then be available.  Nothing contained in
this section shall be construed as prohibiting the Employer from pursuing any
other remedies available to them, at law or in equity, for such breach or
threatened breach.

 

11.                               Arbitration.  The Employer and Executive
recognize that, in the event a dispute should arise between them concerning the
interpretation or implementation of this Agreement, lengthy and expensive
litigation will not afford a practical resolution of the issues within a
reasonable period of time.  Consequently, each party agrees that all disputes,
disagreements and questions of interpretation concerning this Agreement are to
be submitted for resolution, in Williamsport, Pennsylvania, to the American
Arbitration Association (the “Association”) in accordance with the Association’s
National Rules for the Resolution of Employment Disputes or other applicable
rules then in effect (“Rules”).  The Employer or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules.  The Employer and Executive may, as a matter of right, mutually
agree on the appointment of a particular arbitrator from the Association’s
pool.  The arbitrator shall not be bound by the rules of evidence and procedure
of the courts of the Commonwealth of Pennsylvania but shall be bound by the
substantive law applicable to this Agreement.  The decision of the arbitrator,
absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction.  Following written notice of a request for arbitration, the
Employer and Executive shall be entitled to an injunction restraining all
further proceedings in any pending or subsequently filed litigation concerning
this Agreement, except as otherwise provided herein or contemplated by
Section 10.

 

12.                               Legal Expenses.  If Executive obtains a
judgment, award or settlement which enforces a material disputed right or
benefit under this Agreement, JSSB shall pay to Executive, within ten days after
demand therefor, all legal fees and expenses incurred by Executive in seeking to
obtain or enforce such right or benefit.

 

13.                               Notices.  Except as otherwise provided in this
Agreement, any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and if mailed by registered or
certified mail, postage prepaid with return receipt requested, to Executive’s
residence (as then reflected in the personnel records of JSSB), in the case of
notices to Executive, and to the then principal offices of JSSB, in the case of
notices to JSSB.

 

14.                               Waiver.  No provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing and signed by Executive and the President and Chief
Executive Officer of JSSB.  No waiver by any party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

15.                               Assignment.  This Agreement shall not be
assignable by any party, except by the Employer to any affiliated company or to
any successor in interest to its businesses.

 

16.                               Entire Agreement; Effect on Prior Agreements.
 This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces any prior written
or oral agreements between them respecting the within subject matter.

 

17.                               Successors; Binding Agreement.

 

(a)              The Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the businesses and/or assets of Penns Woods and/or JSSB to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession had taken place.  Failure by the Employer to obtain such assumption
and agreement prior to the effectiveness of any such succession shall constitute
a material breach of this Agreement and the provisions of Section 5 (relating to
termination of employment following a Change in Control) shall apply as though a
Notice of Termination was authorized and had been timely given.  As used in this
Agreement, “Penns Woods”, and “JSSB” shall mean Penns Woods and JSSB, as defined
previously, and any successor to their respective businesses and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

(b)              This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
heirs, distributees, devisees, and legatees.  If Executive should die after a
Notice of

 

6

--------------------------------------------------------------------------------


 

Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such person, to Executive’s
estate.  The preceding sentence shall also apply to the last clause of
Section 3(c).

 

18.                               No Mitigation or Offset.  Executive shall not
be required to mitigate the amount of any payment or benefit provided for in
this Agreement by seeking employment or otherwise.  Further, there shall be no
offset against any amount or benefit payable or provided hereunder following
Executive’s termination of employment solely by reason of Executive’s employment
with another employer.

 

19.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

20.                               Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its conflict of laws principles.

 

21.                               Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction, or limit the scope or intent, of any of the provisions of this
Agreement.

 

22.                               Number.  Words used herein in the singular
form shall be construed as being used in the plural form, as the context
requires, and vice versa.

 

23.                               Regulatory Matters.  The obligations of JSSB
under this Agreement shall in all events be subject to any required limitations
or restrictions imposed by or pursuant to the Federal Deposit Insurance Act or
the Pennsylvania Banking Code of 1965 as the same may be amended from time to
time.

 

24.                               Tax Withholding.  All payments made and
benefits provided hereunder shall be subject to such federal, state and local
tax withholding as may be required by law.

 

25.                               Compliance with Code Section 409A.

 

(a)              Notwithstanding anything in this Agreement to the contrary, the
receipt of any benefits under this Agreement as a result of a termination of
employment shall be subject to satisfaction of the condition precedent that
Executive undergo a “separation from service” within the meaning of Treas. Reg.
§ 1.409A-1(h) or any successor thereto.  In addition, if Executive is deemed to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provisions of any
benefit that is required to be delayed pursuant to Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of
Executive’s “separation from service” (as such term is defined in Treas. Reg. §
1.409A-1(h)), or (ii) the date of Executive’s death (the “Delay Period”). 
Within ten (10) days following the expiration of the Delay Period, all payments
and benefits delayed pursuant to this section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.  To the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefore were paid by Executive, Executive shall pay the full costs of premiums
for such welfare benefits during the Delay Period and JSSB shall pay Executive
an amount equal to the amount of such premiums paid by Executive during the
Delay Period within ten (10) days after the conclusion of such Delay Period.

 

(b)              Except as otherwise expressly provided herein, to the extent
any expense reimbursement or other in-kind benefit is determined to be subject
to Code Section 409A, the amount of any such expenses eligible for reimbursement
or in-kind benefits in one calendar year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year (except under
any lifetime limit applicable to expenses for medical care), in no event shall
any expenses be reimbursed or in-kind benefits be provided after the last day of
the calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

(c)               Any payments made pursuant to Sections 5 and 6, to the extent
of payments made from the date of termination through March 15th of the calendar
year following such date, are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the
“short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the
extent such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made
upon an involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision. 
Notwithstanding the foregoing, if JSSB determines that any other payments
hereunder

 

7

--------------------------------------------------------------------------------


 

fail to satisfy the distribution requirement of Section 409A(a)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), the payment of such
benefit shall be delayed to the minimum extent necessary so that such payments
are not subject to the provisions of Code Section 409A(a)(1).

 

(d)              To the extent it is determined that any benefits described in
Section 6(b) are taxable to Executive, they are intended to be payable pursuant
to Treas. Reg. §1.409A-1(b)(9)(v), to the maximum extent permitted by said
provision.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, as of the date first above written.

 

PENNS WOODS BANCORP, INC.

 

 

 

By:

/s/ Ronald A. Walko

 

Date: October 25, 2010

 

 

(“Penns Woods”)

 

 

 

 

 

JERSEY SHORE STATE BANK

 

 

 

By:

/s/Ronald A. Walko

 

Date: October 25, 2010

 

 

(“JSSB”)

 

 

 

 

 

/s/ Robert J. Glunk (SEAL)

 

Date: October 25, 2010

 

 

ROBERT J. GLUNK

 

 

 

(“Executive”)

 

 

8

--------------------------------------------------------------------------------